DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The November 17, 2021 Amendment has been entered. Claims 1, 3, 7, 12, 15, 16, 18, and 20 have been amended. Claim 21 has been canceled.  Claim 1 has been amended to specify that the method includes exposing said component to a source of electromagnetic radiation “such that at least a portion of the component is sintered and a surface temperature of the component is from about 1000 °C to 2000 °C.” Support for the Amendment is provided by the Applicant’s Specification at ¶ [79].
Response to Arguments
	The Amendment overcomes the 35 U.S.C. 112(b) rejection of Claims 3, 7, 15, and 16. The rejection is accordingly withdrawn.
	The Amendment overcomes the rejection of Claims 12 -14, 20, 21, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0235738 to Zheng et al. The rejection is accordingly withdrawn.
The Amendment overcomes the rejection of Claims 1-11, 15-19, 22, and 24 under 35 U.S.C. 103 as being unpatentable over US2003/0235738 to Zheng et al. in view of US2017/0304944 to Symeonidis et al. The rejection is accordingly withdrawn.
Prior Art
KR20160119551A (“D1”)
US2021/0323068 to Nauka et al. (“D2”)
KR1020170052816 (“D3”)
Park et al., Rapid, cool sintering of wet processed yttria-stabilized zirconia ceramic electrolyte thin films. Sci Rep 7, 12458 (Year: 2017)
Yu et al. Review of flash sintering: materials, mechanisms and modelling, Advances in Applied Ceramics, 116:1, 24-60, DOI: 10.1080/17436753.2016.1251051 (Year: 2017)

Claim Interpretation
	The claimed term “in situ” is defined by the Applicant’s Specification, ¶[0032], which states “[i]n situ in this disclosure refers to the treatment (e.g., heating) process being performed either at the same location or in the same device of the forming process of the compositions or materials.”
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 contains a misspelling of the element Yttrium at line two which reads “Yttirum.” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 20 each recite the relative term “about.” The term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.

	Regarding Claim 1, D1 discloses a method of treating a component of a fuel cell (abstract, conducive copper pattern may be a component for a fuel cell as claimed) comprising: exposing said component of the fuel cell to a source of electromagnetic radiation (abstract, light sintering) such that at least a portion of the component is sintered and a surface temperature of the component is greater than 300°C (translation ¶ [0005]) which overlaps the claimed range of from about 1000 °C to about 2000 °C, wherein the component comprises a first material (abstract, copper); wherein the EMR 2.  
	Furthermore, with respect to the claimed temperature range that at least a portion of the component reaches during sintering of from about 1,000 °C to about 2,000°C, D3 teaches all of the claimed method steps, including the claimed electromagnetic radiation source (xenon lamp), the claimed EMR wavelength, the claimed EMR pulse length, the claimed EMR number of pulses, and the claimed material, and accordingly the temperature reached by the material that is sintered by pulsed white light in D3 necessarily reaches the same temperature as that claimed.
	Regarding Claim 2, D1 further discloses the method of claim 1, wherein the first material comprises copper (Cu) as claimed (abstract, Example 1 p. 6).
	Regarding Claim 3, D1 further discloses the method of claim 1, and D3 is entirely silent as to the formation of cracks, comprises the claimed method steps and materials, and accordingly necessarily discloses wherein the treated component has no cracking.  
	Regarding Claim 4, D1 further discloses the method of claim 1 comprising adding a second material to the component (abstract, Example 1, carbon such as carbon nanotubes). 
	Regarding Claim 5, D1 further discloses the method of claim 4 comprising exposing the second material to the electromagnetic radiation (abstract, Table 1, the copper-carbon mixture of materials is light sintered). 
Claim 6, D1 further discloses the method of claim 4, wherein the second material comprises graphene (translation p. 4).  
	Regarding Claim 7, D1 further discloses the method of claim 4, wherein the carbon may be provided in the material at an amount of 0.1 wt. %, and one of ordinary skill in the art would understand the volume fraction of this content of carbon in the copper-carbon material mixture would be within the claimed volume fraction range of the second material in the component of no greater than 50% (translation page 4).
	Regarding Claim 8, D1 further discloses the method of claim 1 comprising controlling at least one of the following: number of pulses, the pulse length, the pulse gap, and the pulse energy (translation page 6).  
	Regarding Claim 9, D1 further discloses the method of claim 1 further comprising at least one step selected from the group consisting of screen printing (page 4).
	Regarding Claim 10, D1 further discloses the method of claim 9, wherein additive manufacturing comprises inkjet printing (page 4).  
	Regarding Claim 11, D1 further discloses the method of claim 1, wherein the electromagnetic radiation comprises intense pulsed white light which anticipates the claimed group of UV light, near ultraviolet light, near infrared light, infrared light, visible light, laser, electron beam, or microwave.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.

	Regarding Claim 1, D2 discloses a method of treating a component of a fuel cell (abstract ¶ [0018], inorganic powders and inorganic powder articles are fully capable of functioning as “a component of a fuel cell as claimed”) comprising: exposing said component of the fuel cell to a source of electromagnetic radiation (¶[0035], xenon 2 (¶[0035] pulse energy of 20 to 45 J/cm2).
	D2 further teaches flash heating (using a flash pulse power source, for example) can generate high temperatures with efficiency, as a flash heating process can be tuned to facilitate heating to any temperature above room temperature up to even a melting temperature of many metals ([0038]), and alternatively, may be applied to reducing agents to instantaneously heat the powder bed to up to 1,000°C (¶ [0037]).
	D2 further teaches the pulsed light for flash heating may comprise UV or IR light, where UV light is known in the art to comprise a wavelength in the range of 100-400 nm. Accordingly, D2 discloses a wavelength that anticipates and is within the claimed EMR wavelength ranging from 10 to 1500 nm.
	Regarding Claim 2, D2 further discloses the method of claim 1, wherein the first material may comprise zirconium or copper as claimed (¶ [0018]).
Claim 3, D2 further discloses the method of claim 1, wherein the treated component has no cracking (no cracking is taught by D2), and wherein the method taught by D2 is the same as that claimed and accordingly necessarily causes the same effects/results including no cracking.
	Regarding Claim 4, D2 further discloses the method of claim 1 comprising adding a second material to the component (abstract, the component may comprise a core shell particle where the core and shell are a first and second material as claimed; alternatively, ¶ [0035] teaches adding a reducing agent to the component materials as a second material; alternatively, ¶ [0039] teaches adding a binder material to the component materials).  
	Regarding Claim 5, D2 further discloses the method of claim 4 comprising exposing the second material to the electromagnetic radiation (¶[ 0035], ¶ [0039]).  
	Regarding Claim 7, D2 further discloses the method of claim 4, wherein the binder, or reducing agent, may be provided in an amount of up to 20 wt. % of the powder bed material which comprises 80-100 wt.% metal particles having a metal core and thin metal shell (abstract). D2 is silent with respect to the volume fraction of the second material in the component is no greater than 50% however one of ordinary skill in the art would understand that the disclosed wt. % when converted to volume fraction overlaps the broadly claimed range of no greater than 50% volume.
	Regarding Claim 8, D2 further discloses the method of claim 1 comprising controlling at least one of the following: distance from the electromagnetic radiation to the component (¶ [0035]); energy density of the electromagnetic radiation (¶ [0035], 15-50 J/cm2); duration of exposure (¶ [0035], flash duration of a few ms or less); burst 
	Regarding Claim 9, D2 further discloses the method of claim 1 further comprising additive manufacturing (¶ [0010], 3dimensional printing is a form of additive manufacturing as claimed).  
	Regarding Claim 10, D2 further discloses the method of claim 9, wherein additive manufacturing comprises powder bed fusion (¶ [0010]).
	Regarding Claim 11, D2 further discloses the method of claim 1, wherein the electromagnetic radiation comprises UV light or infrared light (¶[0039] “exposed to UV or IR energy to initiate polymerization, flash heated by exposing to a pulse of light or optical energy to initiate polymerization or initiated a redox-reaction, etc.”; see also ¶ [0013] “heat fusing” such that the particles are sintered by applying pulsed light energy).  
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D3.

	Regarding Claim 1, D3 discloses a method of treating a component of a fuel cell (abstract and “Technical Field” section, perovskite thin film suitable for use as an electrode for a fuel cell) comprising: exposing said component of the fuel cell to a source of electromagnetic radiation (abstract, extreme short-wave white light irradiation onto the perovskite thin film for sintering) such that at least a portion of the component is sintered and a surface temperature of the component 500° C or greater (p. 10, right column), or 700°C or greater (p. 17, right column), which overlaps and renders obvious the claimed range of from about 1000 °C to about 2000 °C, and further discloses wherein the component comprises a first material (p. 13 right column, such as zirconia, 
	D3 is silent with respect to the wavelength range being within the claimed range of from 10 to 1500 nm. However, one of ordinary skill in the art would understand that the “extreme short-wave white light” produced by xenon flash (abstract, p. 19 right column) comprises a wavelength that overlaps the claimed range of EMR having a wavelength ranging from 10 to 1500 nm. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have selected a wavelength within the claimed range when applying the invention of D3. The motivation for doing so would have been to merely select a workable range of wavelength for the short-wave white light sintering process, suitable to achieve the desired sintering of the disclosed materials.
	Regarding Claim 2, D3 further discloses the method of claim 1, wherein the first material comprises lanthanum strontium cobaltite (LSC, p. 18 right column ¶2-3), lanthanum strontium manganate (LSM, p. 14 ¶2-4), YSZ, SSZ, SDC, or nickel oxide (p. 11 right column), as claimed.
	Regarding Claim 3, D3 further discloses the method of claim 1, and no cracks or other crack like defects are taught by D3, and accordingly D3 teaches wherein the treated component has no cracking.
	Regarding Claim 4, D3 further discloses the method of claim 1 comprising adding a second material to the component (p. 11 right column, where various materials 
	Regarding Claim 5, D3 further discloses the method of claim 4 comprising exposing the second material to the electromagnetic radiation (p. 11 teaches the mixture of materials may be irradiated with intense pulsed light such as zirconia group and ceria group precursor materials).  
	Regarding Claim 8, D3 further discloses he method of claim 1 and D3 further discloses the xenon flash intense pulsed light can have a controlled pulse width, controlled pulse gap, controlled pulse number, and controlled pulse intensity and duration (page. 9 last paragraph).
	Regarding Claim 9, D3 further discloses the method of claim 1 further comprising at least one step selected from the group consisting of screen printing or spraying (p. 8-9) as claimed.
	Regarding Claim 11, D3 further discloses the method of claim 1, wherein the electromagnetic radiation comprises short-wave white light and may comprise microwave light (p. 9 last paragraph).
	Regarding Claim 12, D3 further discloses a method of making a fuel cell comprising depositing a material on a substrate (abstract); heating the material using electromagnetic radiation (abstract, intense pulsed light) such that sintering is at 500°C or greater, which overlaps the claimed range wherein at least a-4-4889-5330-8162.1Atty. Dkt. No. 126582-0170 portion of the material is sintered and a surface temperature of the material is from about 1000 °C to about 2000 °C, wherein the deposited and heated material forms a part of the fuel cell (abstract, perovskite thin film).  In the case where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding Claim 14, D3 further discloses the method of claim 12, wherein heating is performed in situ because the light is applied to the materials at which heating occurs at the material location consistent with the Applicant’s definition of “in situ” in the Specification at ¶[0032].  
	Regarding Claim 15, D3 further discloses the method of claim 12, wherein the electromagnetic radiation is performed in 1-1,000 pulses (p. 9 right column last paragraph) which is within the claimed range of no greater than 10,000 exposures.  
	Regarding Claim 16, D3 further discloses the method of claim 12, wherein the electromagnetic radiation has a burst frequency of 10-4-1000 Hz. D3 discloses the pulse width of the xenon flash lamp is 0.1 to 100 ms, the pulse gap of the xenon flash lamp is 0.1 to 100 ms, and the pulse number of the xenon flash lamp may be 1 to 1,000 (translation p. 5).
	Regarding Claim 18, D3 further discloses the method of claim 12, wherein the electromagnetic radiation has a pulse width of 0.1-100 ms (p. 9 right col. last paragraph) which is within the claimed range of exposure duration no less than 0.1 ms.  
	Regarding Claim 19, D3 further discloses the method of claim 12, wherein the electromagnetic radiation is applied with a xenon lamp (p. 9).
Regarding Claim 20, D3 further discloses a method of making a fuel cell comprising depositing a material on a substrate (abstract, depositing “precursor” material onto substrate); heating the material in situ using electromagnetic radiation (EMR) to cause at least a portion of the material to sinter (abstract, pulsed light prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding Claim 22, D3 further discloses the method of claim 20, wherein the electromagnetic radiation is provided by a xenon lamp (p. 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over D3 in view of D2.

	Regarding Claim 10, D3 discloses the method of claim 9, however is silent with respect to the claimed additive manufacturing comprises material jetting, binder jetting, inkjet printing, aerosol jetting, or aerosol jet printing, vat photopolymerization, powder bed fusion, material extrusion, directed energy deposition, sheet lamination, ultrasonic inkjet printing, or combinations thereof.
	D2 discloses additive manufacturing methods known in the art that comprise binder jetting (¶[0010], “spreading powder bed material followed by applying binder fluid and repeating, to form a green part”), powder bed fusion (¶ [0040] “can then be exposed to energy from an energy source 112 to cause the binder fluid to bind the powder bed material together at the pattern”), inkjet printing (¶ [0040] inkjet jetting), or material jetting (¶[0010]). D2 further discloses these are known additive manufacturing 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D3 to comprise the additive manufacturing methods of D2 for depositing the inorganic materials of D3 prior to sintering, such as material jetting, binder jetting to form a resin bonded green part, powder bed fusion to form a green part prior to sintering. The motivation for doing so would have been to (1) utilize well-known additive manufacturing material deposition processes to deposit the material of D3 prior to flash sintering, (2) form a resin supported green part prior to flash sintering for improved handling prior to sintering, and (3) utilize the layer by layer flexibility provided by these additive manufacturing processes.
	Regarding Claim 13, D3 and D2 are relied upon as above with respect to Claim 10, and modifying D3 in view of D2 as asserted above results in the claimed invention wherein depositing comprises material jetting, binder jetting, inkjet printing, or powder bed fusion as claimed.
	Regarding Claim 17, D3 is silent with respect to the claimed exposure distance, however D2 further discloses the method of claim 12, wherein the electromagnetic radiation has an exposure distance of no greater than 50 mm (¶ [0035], light source distance of 5-150 mm overlaps the claimed range).  
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided the xenon lamp of D3 at an exposure distance within the 
	Regarding Claim 23, D3 is relied upon as above with respect to the method of claim 20.
	D3 and D2 are relied upon as above with respect to Claim 10, and modifying D3 in view of D2 as asserted above results in the claimed invention wherein depositing comprises material jetting, binder jetting, inkjet printing, or powder bed fusion as claimed.
	Regarding Claim 24, D3 and D2 are relied upon as above. D3 and D2 are silent with respect to utilizing a multi-nozzle additive manufacturing method as claimed.
However, inkjet printing heads may comprise multiple nozzles as is well-known in the art. Alternatively one of ordinary skill in the art would have been motivated to utilize multiple nozzles to deposit multiple sections of material simultaneously, or for the deposition of a variety of materials from different nozzles. The mere duplication of parts, here utilizing multiple nozzles for the additive manufacturing method such as that taught by D2 and discussed above, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Here duplicating the number of nozzles to comprise multiple nozzles as claimed for the additive manufacturing process of D3 modified in view of D2 would have been obvious, would have provided only the expected result of configuring D3 to allow deposition of multiple streams of material at the same time, in different locations, or while one nozzle is off line.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729


/LUCAS J. O'DONNELL/            Primary Examiner, Art Unit 1729